Exhibit 10.1

[g152242kqi001.gif]
Career Education Corporation

Restricted Stock Grant

Cover Page to Restricted Stock Agreement
(Remainder of the Restricted Stock Agreement is attached hereto)

Name of Participant:

 

 

Grant Date:

 

 

 

·      Total Number of Shares of Restricted Stock Granted:
                                 

·      Percentage of Granted Shares which are
Time Based Only Vesting (“Time Vested Stock”):                                  

·      Percentage of Granted Shares which are
Performance and Time Based Vesting (“Performance Vesting Stock”):
                                 

The Compensation Committee reserves the right, in its sole discretion, with
respect to all or a portion of the Performance Vesting Stock, to determine that
certain performance criteria (which criteria will be communicated during the
90-day period beginning on the Grant Date) have, or have not, been fully
achieved.  If the Compensation Committee, in its sole discretion, determines
that such performance criteria have not been fully achieved, then the
Compensation Committee, in its sole discretion, but subject to the requirements
of the Plan and the remainder of Restricted Stock Agreement, shall determine
that all, a portion, or none of the Performance Vesting Stock may become
Unrestricted Stock.  Any shares of Performance Vesting Stock which the
Compensation Committee determines to not allow to become Unrestricted Stock
shall, subject to the terms of the Plan and the remainder of the Restricted
Stock Agreement, never become Unrestricted Stock.

This cover page is subject in all respects to the terms and provisions of the
remainder of the Restricted Stock Agreement and the Plan (including, without
limitation, any amendments thereto adopted at any time and from time to time
unless such amendments are expressly intended not to apply to the grant of
Restricted Stock hereunder), all of which terms and provisions are made a part
of and incorporated into this cover page as if they were each expressly set
forth herein.  Any capitalized term not defined in this cover page shall have
the same meaning as is ascribed thereto under the remainder of the Restricted
Stock Agreement or, if not defined therein, the Plan.  By executing below, the
Participant hereby acknowledges, (a) receipt of a true copy of the remainder of
the Restricted Stock Agreement, (b) that the Participant has read the remainder
of the Restricted Stock Agreement carefully and fully understands its contents,
(c) that the Participant has the right to request a copy of the Plan for review,
and (d) regardless of whether the Participant has actually exercised his or her
right to receive and review a copy of the Plan, that the Participant is bound by
the terms of the Plan.  In the event of any conflict between the terms of this
cover page and the terms of the Plan, the terms of the Plan shall control.

IN WITNESS WHEREOF, on the day and year first written above, the Company and the
Participant have (1) executed this cover page, and (2) by executing this cover
page, agreed to be bound by the rights and obligations afforded to the Company
and the Participant, respectively, under the remainder of the Restricted Stock
Agreement and the Plan, which remainder of the Restricted Stock Agreement and
Plan shall be binding upon the Company and the Participant.

CAREER EDUCATION CORPORATION

PARTICIPANT

 

 

 

 

By:

 

 

 

 

John M. Larson, Chairman,

 

 

 

President, and Chief Executive Officer

 

 

 

 

 

 

Participant’s Address:

 

 

 

 

 

 

 

 

 

Please complete your address and then sign and return your signed original of
this cover page to the Restricted Stock Agreement within 30 days using the
enclosed self-addressed envelope to Janelle McGeeney at CEC corporate.  Please
retain a copy of this cover page, the remainder of the Restricted Stock
Agreement is for your records and does not need to be returned.


--------------------------------------------------------------------------------




RESTRICTED STOCK AGREEMENT

THIS RESTRICTED STOCK AGREEMENT along with the cover page hereto (collectively,
the “Agreement”), dated as of                              (the “Grant Date”),
is entered into between Career Education Corporation, a Delaware corporation
(the “Company”), and the person named as the Participant on the cover page
hereto (the “Participant”).

WHEREAS, the Company desires, by affording the Participant an opportunity to
receive shares of the Company’s Common Stock as hereinafter provided, to carry
out the purposes of the Career Education Corporation 1998 Employee Incentive
Compensation Plan, as amended (the “Plan”); and

WHEREAS, the Committee has duly made all determinations necessary or appropriate
to the grants hereunder;

NOW, THEREFORE, in consideration of the above premises and the mutual covenants
and agreements hereinafter set forth and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto have agreed, and do hereby agree, as follows:

1.             Definitions.

For purposes of the Agreement, the definitions of capitalized terms contained in
the Plan are hereby incorporated herein by reference, except to the extent that
any term is specifically defined in this Agreement.

2.             Grant of Restricted Stock.

Subject to and upon the terms and conditions set forth in this Agreement, the
Company hereby grants to Participant, as a matter of separate agreement and not
in lieu of salary or any other compensation for services, that number of shares
of Restricted Stock of the Company as set forth on the cover page hereto,
effective as of the Grant Date, and the Participant hereby accepts the grant of
Common Shares on a restricted basis, as set forth herein.

3.             Stock Certificates and Escrow.

Upon issuance, the certificates for Restricted Stock shall be held in escrow by
the Company until, and to the extent, the Restricted Stock shall cease to be
restricted and shall become non-forfeitable, and the Participant shall own such
shares free of all restrictions otherwise imposed by this Agreement.  Restricted
Stock, together with any assets or securities held in escrow hereunder, shall be
(i) surrendered to the Company for cancellation upon forfeiture, if any, of such
Restricted Stock by the Participant hereunder or (ii) subject to the provisions
of Paragraph 5, released to the Participant to the extent the Restricted Stock
are no longer subject to any of the restrictions otherwise imposed by this
Agreement.

2


--------------------------------------------------------------------------------




4.             Limitations on Transferability.

At any time prior to vesting in accordance with Paragraph 5, the Restricted
Stock or any interest therein cannot be directly or indirectly transferred,
sold, assigned, pledged, hypothecated, encumbered or otherwise disposed of.

5.             Dates of Vesting.

Subject to the provisions of Paragraphs 6 and 7 of this Agreement, the
Restricted Stock shall cease to be restricted and shall become non-forfeitable
(thereafter being referred to as “Unrestricted Stock”), (i) with respect to a
designated portion of the Restricted Stock as set forth on the cover page hereto
(the “Time Vested Stock”), on the date that is three years from the date of
grant, and (ii) with respect to a designated portion of the Restricted Stock as
set forth on the cover page hereto (the “Performance Vesting Stock”), on the
three-year anniversary of the Grant Date, provided that the Compensation
Committee has, previous to such three-year anniversary, determined in its sole
and complete discretion that certain specified compliance performance criteria
have been satisfied, but only to the extent and in the proportion that such
compliance performance criteria have been determined by the Compensation
Committee, in its sole and complete discretion, to have been satisfied; in each
case provided that the Participant has been in the continuous employ of the
Company and/or one of its subsidiaries from the Grant Date until the three-year
anniversary of the Grant Date.  Any shares of Performance Vesting Stock which
will never become Unrestricted Stock as a result of the determination of the
Compensation Committee pursuant to this Paragraph 5 shall be forfeited by the
Participant.  The Compensation Committee’s determination pursuant to this
Paragraph 5 shall be final and binding upon the Participant.

6.             Termination of Employment.

Notwithstanding anything to the contrary in the Plan or in this Agreement, the
provisions of this Paragraph 6 shall apply in the event the Participant incurs a
Termination of Employment at any time prior to the date on which the Restricted
Stock shall become Unrestricted Stock as set forth in Paragraph 5:

(a)           Should the Participant incur a Termination of Employment by reason
of death or Disability at any time prior to the date on which the Restricted
Stock shall cease to be restricted and shall become non-forfeitable as set forth
in Paragraph 5, then all the shares of  Time Vested Stock immediately shall
become Unrestricted Stock, and the Participant immediately shall own such shares
free of all restrictions otherwise imposed by this Agreement.  If, at such time,
the Compensation Committee has not yet made the determination required under
Paragraph 5 hereof regarding the extent to which the Performance Vesting Stock
shall be forfeited by the Participant, then all shares of the Performance
Vesting Stock shall become Unrestricted Stock at such time and the Participant
immediately shall own such shares free of all restrictions otherwise imposed by
this Agreement.  If, however, at such time, the Compensation Committee has made
the determination required under Paragraph 5 hereof regarding the extent to
which the Performance Vesting Stock shall be forfeited by the Participant, then
at such time,

3


--------------------------------------------------------------------------------




only those shares of Performance Vesting Stock which, pursuant to the
determination of the Compensation Committee, would have eventually become
Unrestricted Stock (assuming the satisfaction of the other requirements of
Paragraph 5 hereof), shall become Unrestricted Stock, and the Participant
immediately shall own such shares free of all restrictions otherwise imposed by
this Agreement.

(b)           Should the Participant incur a Termination of Employment for any
reason other than death or Disability, then the shares of Restricted Stock which
have not previously become Unrestricted Stock as set forth in Paragraph 5 shall
be forfeited immediately.

7.             Change in Control.

Notwithstanding anything to the contrary in the Plan or in this Agreement, in
the event of a Change in Control at any time prior to the date on which the
Restricted Stock shall become Unrestricted Stock as set forth in Paragraph 5,
then all the shares of  Time Vested Stock immediately shall become Unrestricted
Stock, and the Participant immediately shall own such shares free of all
restrictions otherwise imposed by this Agreement.  If, at such time, the
Compensation Committee has not yet made the determination required under
Paragraph 5 hereof regarding the extent to which the Performance Vesting Stock
shall be forfeited by the Participant, then all shares of the Performance
Vesting Stock shall become Unrestricted Stock at such time and the Participant
immediately shall own such shares free of all restrictions otherwise imposed by
this Agreement.  If, however, at such time, the Compensation Committee has made
the determination required under Paragraph 5 hereof regarding the extent to
which the Performance Vesting Stock shall be forfeited by the Participant, then
at such time, only those shares of Performance Vesting Stock which, pursuant to
the determination of the Compensation Committee, would have eventually become
Unrestricted Stock (assuming the satisfaction of the other requirements of
Paragraph 5 hereof), shall become Unrestricted Stock, and the Participant
immediately shall own such shares free of all restrictions otherwise imposed by
this Agreement.

8.             Liability of Company.

The inability of Company to obtain approval from any regulatory body having
authority deemed by the Company to be necessary to the lawful issuance and
transfer of any Restricted Stock pursuant to this Agreement shall relieve the
Company of any liability with respect to the non-issuance or transfer of the
Restricted Stock as to which such approval shall not have been obtained. The
Company, however, shall use its best efforts to obtain all such approvals.


9.             ADJUSTMENT IN RESTRICTED STOCK.


THE COMMITTEE MAY MAKE OR PROVIDE FOR SUCH ADJUSTMENTS AS PROVIDED FOR IN
SECTION 4.6 OF THE PLAN.

10.           Plan.

Notwithstanding any other provision of this Agreement, the Restricted Stock is
granted pursuant to the Plan, as shall be adopted by the Company, and is subject
to all the terms and conditions of the Plan, as the same may be amended from
time to time; provided, however, that

4


--------------------------------------------------------------------------------




no provision of the Plan shall deprive the Participant, without the
Participant’s consent, of any of Participant’s rights under this Agreement. 
Notwithstanding the foregoing, the Committee may amend the Plan or this
Agreement without the Participant’s consent to the extent that the Committee
deems it necessary or appropriate to comply with Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”) and any regulation promulgated, or
guidance released, thereunder.

The reasonable interpretation and construction by the Committee of the Plan and
this Agreement and such rules and regulations as may be adopted by the Committee
for the purpose of administering the Plan, shall be final and binding upon the
Participant.

11.           Stockholder Rights.

The Participant shall be entitled to receive any dividends that become payable
on or after the Grant Date with respect to any Restricted Stock; provided,
however, that no dividends shall be payable to, or for the benefit of, the
Participant for Restricted Stock with respect to record dates occurring prior to
the Grant Date, or with respect to record dates occurring on or after the date,
if any, on which the Participant has forfeited such  Restricted Stock.  The
Participant shall be entitled to vote the Restricted Stock on or after the Grant
Date to the same extent as would have been applicable to the Participant if the
Restricted Stock had then been fully vested and non-forfeitable; provided,
however, that the Participant shall not be entitled to vote the Restricted Stock
with respect to record dates for such voting rights occurring prior to the Grant
Date, or with respect to record dates occurring on or after the date, if any, on
which the Participant has forfeited the Restricted Stock.

12.           Employment Rights.

Nothing in this Agreement or in the Plan shall confer upon the Participant any
right to continue in the employ of the Company (or any of its Affiliates) for
any period of specific duration or interfere with or otherwise restrict in any
way the rights of the Company (or any such Affiliate) or the Participant, which
rights are hereby expressly reserved by each party, to Terminate the Employment
of the Participant at any time for any reason whatsoever, with or without cause
or give the Participant any right to participate in any employee welfare or
benefit plan or other program (other than the Plan) of the Company or any of its
Affiliates.

13.           Disclosure Rights.

The Company (or any Affiliate) shall not have any duty or obligation to disclose
affirmatively to a record or beneficial holder of Common Shares, Restricted
Stock or Unrestricted Stock, and such holder shall have no right to be advised
of, any material information regarding the Company at any time prior to, upon or
in connection with receipt of Restricted Stock.

5


--------------------------------------------------------------------------------




14.           Governing Law.

The interpretation, performance, and enforcement of this Agreement shall be
governed by and enforced in accordance with the laws of the State of Illinois
(other than its laws respecting choice of law).

15.           Compliance with Laws and Regulations.

(a)           The issuance of Restricted Stock shall be subject to compliance by
the Company and Participant with all applicable requirements of law relating
thereto and with all applicable regulations of any stock exchange on which
shares of the Company’s Stock may be listed at the time of such exercise and
issuance.

(b)           In connection with the grant of Restricted Stock, the Participant
shall execute and deliver to the Company such representations in writing as may
be requested by the Company in order for it to comply with the applicable
requirements of Federal and State securities laws.

16.           Successors and Assigns.

Except as otherwise expressly set forth in this Agreement, the provisions of
this Agreement shall inure to the benefit of, and be binding upon, the
succeeding administrators, heirs, and legal representatives of the Participant
and the successors and assigns of the Company.

17.           Changes in Company’s Capital Structure.

This Agreement shall not in any way affect the right of the Company to adjust,
reclassify, reorganize or otherwise make changes in its capital or business
structure or to merge, consolidate, dissolve, liquidate or sell or transfer all
or any part of its business or assets.

18.           Notices.

Any notices, consents, or other communication required to be sent or given
hereunder by any of the parties shall in every case be in writing and shall be
deemed properly served if (a) delivered personally, (b) sent by registered or
certified mail, in all such cases with first class postage prepaid, return
receipt requested, (c) delivered to a nationally recognized overnight courier
service or (d) sent by facsimile transmission (with a copy sent by first class
mail) to the parties at the addresses set forth below:

If to the Company:               Career Education Corporation
2895 Greenspoint Pkwy.
Suite 600
Hoffman Estates, IL 60195
Attention: Janice Block

6


--------------------------------------------------------------------------------




With a copy to:                    Career Education Corporation
2895 Greenspoint Pkwy.
Suite 600
Hoffman Estates, IL 60195
Attention:  Kenneth Zilch

If to the Participant, at the address set forth on the cover page hereto.


19.           CONSTRUCTION.


NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT, THIS AGREEMENT AND THE
RESTRICTED STOCK GRANTED HEREUNDER ARE MADE AND GRANTED PURSUANT TO THE PLAN AND
ARE IN ALL RESPECTS LIMITED BY AND SUBJECT TO THE EXPRESS PROVISIONS OF THE
PLAN, AS AMENDED FROM TIME TO TIME. THE REASONABLE INTERPRETATION AND
CONSTRUCTION OF THE PLAN, THIS AGREEMENT AND THE RESTRICTED STOCK BY THE
COMMITTEE, AND SUCH RULES AND REGULATIONS AS MAY BE ADOPTED BY THE COMMITTEE FOR
THE PURPOSE OF ADMINISTERING THE PLAN, SHALL BE FINAL AND BINDING UPON THE
PARTICIPANT (OR ANY OTHER PERSON OR PERSONS HOLDING THE RESTRICTED STOCK).


20.           ENTIRE AGREEMENT.


THIS AGREEMENT, TOGETHER WITH THE PLAN, CONSTITUTE THE ENTIRE OBLIGATION OF THE
PARTIES HERETO WITH RESPECT TO THE SUBJECT MATTER HEREOF AND SHALL SUPERSEDE ANY
PRIOR EXPRESSIONS OF INTENT OR UNDERSTANDING WITH RESPECT TO THIS TRANSACTION.


21.           AMENDMENT.


ANY AMENDMENT TO THIS AGREEMENT SHALL BE IN WRITING AND SIGNED BY THE COMPANY
AND THE PARTICIPANT.


22.           WAIVER; CUMULATIVE RIGHTS.


THE FAILURE OR DELAY OF EITHER PARTY TO REQUIRE PERFORMANCE BY THE OTHER PARTY
OF ANY PROVISION HEREOF SHALL NOT AFFECT ITS RIGHT TO REQUIRE PERFORMANCE OF
SUCH PROVISION UNLESS AND UNTIL SUCH PERFORMANCE HAS BEEN WAIVED IN WRITING. 
EACH AND EVERY RIGHT HEREUNDER IS CUMULATIVE AND MAY BE EXERCISED IN PART OR IN
WHOLE FROM TIME TO TIME.


23.           COUNTERPARTS.


THIS AGREEMENT (INCLUDING THE COVER PAGE HERETO) MAY BE SIGNED IN TWO
COUNTERPARTS, EACH OF WHICH SHALL BE AN ORIGINAL, BUT BOTH OF WHICH SHALL
CONSTITUTE BUT ONE AND THE SAME INSTRUMENT.


24.           HEADINGS.


THE HEADINGS CONTAINED IN THIS AGREEMENT ARE FOR REFERENCE PURPOSES ONLY AND
SHALL NOT AFFECT THE MEANING OR INTERPRETATION OF THIS AGREEMENT.

7


--------------------------------------------------------------------------------





25.           SEVERABILITY.


IF ANY PROVISION OF THIS AGREEMENT SHALL FOR ANY REASON BE HELD TO BE INVALID OR
UNENFORCEABLE, SUCH INVALIDITY OR UNENFORCEABILITY SHALL NOT EFFECT ANY OTHER
PROVISION HEREOF, AND THIS AGREEMENT SHALL BE CONSTRUED AS IF SUCH INVALID OR
UNENFORCEABLE PROVISION WERE OMITTED.

26.           Tax Consequences.


THE PARTICIPANT ACKNOWLEDGES AND AGREES THAT HE IS RESPONSIBLE FOR THE TAX
CONSEQUENCES WITH RESPECT TO THE GRANT OF THE RESTRICTED STOCK OR THE LAPSE OF
RESTRICTIONS OTHERWISE IMPOSED BY THIS AGREEMENT.  THE PARTICIPANT FURTHER
ACKNOWLEDGES THAT IT IS THE PARTICIPANT’S RESPONSIBILITY TO OBTAIN ANY ADVICE
THAT THE PARTICIPANT DEEMS NECESSARY OR APPROPRIATE WITH RESPECT TO ANY AND ALL
TAX MATTERS THAT MAY EXIST AS A RESULT OF THE GRANT OF RESTRICTED STOCK OR THE
LAPSE OF RESTRICTIONS OTHERWISE IMPOSED BY THIS AGREEMENT.  NOTWITHSTANDING ANY
OTHER PROVISION OF THIS AGREEMENT, THE RESTRICTED STOCK, TOGETHER WITH ANY OTHER
ASSETS OR SECURITIES HELD IN ESCROW HEREUNDER, SHALL NOT BE RELEASED TO THE
PARTICIPANT UNLESS, AS PROVIDED IN SECTION 13.6(C) OF THE PLAN, THE PARTICIPANT
SHALL HAVE PAID TO THE COMPANY, OR MADE ARRANGEMENTS SATISFACTORY TO THE COMPANY
REGARDING THE PAYMENT OF, ANY FEDERAL, STATE, LOCAL OR FOREIGN TAXES OF ANY KIND
REQUIRED BY LAW TO BE WITHHELD WITH RESPECT TO THE GRANT OF THE RESTRICTED STOCK
OR THE LAPSE OF RESTRICTIONS OTHERWISE IMPOSED BY THIS AGREEMENT.


IN WITNESS WHEREOF, THE PARTIES HERETO HAVE ACKNOWLEDGED THEIR RIGHTS AND
OBLIGATIONS UNDER THIS RESTRICTED STOCK AGREEMENT AS OF THE DAY AND YEAR FIRST
ABOVE WRITTEN, BY SIGNING THE COVER PAGE HERETO.

 

8


--------------------------------------------------------------------------------